Citation Nr: 1614307	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-12 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to September 1986, September 2000 to January 2001, September 2001 to December 2001, January 2002 to June 2002, February 2003 to September 2004, and January 2008 to June 2008, with additional periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a travel board hearing in February 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a right ankle disorder.  He has a current condition of osteochondrosis dissecans, tendinosis of the posterior tibialis and Achilles tendons, and evidence of a remote injury to the medial and lateral ligaments, as observed on a November 2009 MRI of the right ankle. 

The Veteran offered lay evidence of an ankle injury during a 15 mile road march as part of Officer Candidate School in late April or early May 1999.  In his February 2016 hearing, he testified that he fell once during the march and twisted his ankle, and fell again near the end, injuring his ankle further and preventing him from completing the march.  The appellant testified that he was taken to a nearby civilian hospital for treatment.  A lay statement from C.M., a fellow candidate at Officer Candidate School who witnessed his injury, and S.L., the senior training, advising and counseling officer for the California National Guard during Fiscal Year 1999, confirmed the Veteran's testimony.  

Inquiries into the medical records from the private hospital where the Veteran was treated and for a Line of Duty report for the incident returned no records.  The Veteran's service personnel records confirm he was in Officer Candidate School during that time period, and a VA medical record from May 1999 indicated that the Veteran injured his ankle one to one and a half months prior.  Given the significant and consistent lay evidence, supported by medical and personnel evidence of the record, the Board finds the lay evidence of record regarding the injury during Officer Candidate School to be competent and credible, and concedes that the Veteran had an injury to his right ankle during a period of active duty for training.

A review of the record shows that the Veteran has never undergone a VA examination specifically to determine the etiology of any current right ankle disorder.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As stated above, there is medical evidence of a current disability, and evidence of an in-service injury that may be related to the current condition.  However, there is insufficient medical evidence for the Board to determine the etiology of the Veteran's current condition.  A remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for a VA examination by a physician who is qualified to give an opinion on the Veteran's ankle condition to address the etiology of any diagnosed right ankle disorder.  The examiner must be provided access to the Veteran's claims folder as well as access to any pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  Following that review the examiner must prepare an opinion addressing whether it is at least as likely as not that the Veteran's current right ankle condition began during active service or is related to any incident of service.  The examiner must specifically discuss the Veteran's lay statements regarding the etiology of his condition.  The examiner is also instructed that the Board concedes that the Veteran sustained a right ankle injury in April or May 1999, during a march in Officer Candidate School.

The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

The physician is advised that the Veteran as a lay person is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  If there is a medical basis to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

2. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of his claims. The consequences for failing to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether the postal service returned any notice as undeliverable.

3. After the requested development has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If the report is deficient in any way, the AOJ must implement corrective procedures at once. 

4. After completing its review, the AOJ must readjudicate the claim. If the AOJ does not grant the benefit sought, the AOJ must provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



